DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Scot Wickhem on 12/29/2021.
Claim 1: An advancer assembly for an atherectomy device, comprising:
                a housing;
                a motor positioned within the housing;
                an actuator in communication with the motor and accessible from exterior of the housing, the actuator comprising a knob, wherein the knob is axially slidable along the housing; and
                wherein rotation knob 
wherein the first operation module of the advancer assembly is a speed module configured to adjust a speed setting of the motor between a first predetermined non-zero speed setting and a second predetermined non-zero speed setting in response to rotation knob 

Claim 3: The advancer assembly of claim 1, wherein an actuation of the knob initiates actuation of the motor according to the adjusted speed setting.

Claim 4: The advancer assembly of claim 3, wherein a third operation module of the advancer assembly is a lock module configured to activate or deactivate a lock assembly to lock or unlock, respectively, the knob at a longitudinal location relative to the housing, wherein the actuation of the knob deactivates the lock assembly.

Claim 5:  The advancer assembly of claim 1, wherein the second operation module of the advancer assembly is a braking module configured to activate or deactivate a braking assembly configured to engage a guidewire extending through the housing in response to the rotation of the knob.

Claim 6: The advancer assembly of claim 1, wherein the rotation of the knob adjusts a setting of a third operation module of the advancer assembly.

Claim 7: The advancer assembly of claim 6, wherein the third operation module of the advancer assembly is a lock module configured to activate or deactivate a lock assembly in response to the rotation of the knob.

Claim 8 has been canceled. 

Claim 9: The advancer assembly of claim 1, wherein a first rotation of the knob is a first adjustment of the knob and a second rotation of the knob further adjusts the setting of the first operation module of the advancer assembly and the setting of the second operation module of the advancer assembly.

Claim 10: An atherectomy device, comprising:
                an advancer assembly having a knob assembly;
                a rotation assembly in communication with the advancer assembly;
                wherein the knob assembly is longitudinally adjustable to advance and retract the rotation assembly; and
                wherein rotation of the knob assembly is configured to adjust a lock setting for the knob assembly from a first lock setting to a second lock setting and a speed setting from a first predetermined non-zero speed setting to a second predetermined non-zero speed setting on which a rotation of the rotation assembly is based.  

Claim 11: The atherectomy device of claim 10, wherein the rotation of the knob assembly is further configured to adjust a setting for a brake assembly of the advancer assembly.

Claims 17-19 have been canceled. 

Claims 22-23 have been canceled. 


Allowable Subject Matter
Claims 1, 3-7, 9-16 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein rotation of the knob adjusts a setting of a first operation module of the advancer assembly and a setting of a second operation module of the advancer assembly; and wherein the first operation module of the advancer assembly is a speed module configured to adjust a 
The prior art of record of Shturman (US Patent No. 5,779,722) discloses everything in claims 1 and 10 (see Non-Final rejection mailed out on 8/24/2021) including a knob (44) but fails to disclose wherein rotation of the knob adjusts a setting of a first operation module of the advancer assembly and a setting of a second operation module of the advancer assembly; and wherein the first operation module of the advancer assembly is a speed module configured to adjust a speed setting of the motor between a first predetermined non-zero speed setting and a second predetermined non-zero speed setting in response to rotation of the knob (claim 1) and wherein rotation of the knob assembly is configured to adjust a lock setting for the knob assembly from a first lock setting to a second lock setting and a speed setting from a first predetermined non-zero speed setting to a second predetermined non-zero speed setting on which a rotation of the rotation assembly is based (claim 10).
The limitations as stated above in claims 1 and 10 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.